Citation Nr: 0626162	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic skin 
disorder, claimed as secondary to exposure to chemical 
herbicides.

4.  Entitlement to service connection for Type 2 diabetes 
mellitus with retinopathy and impotence, claimed as secondary 
to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is the result of his 
exposure to acoustic trauma associated with his duties while 
serving in a military engineering unit during active service.

2.  The veteran's tinnitus is the result of his exposure to 
acoustic trauma associated with his duties while serving in a 
military engineering unit during active service.

3.  The veteran did not serve in Vietnam, did not serve in 
the Republic of Korea when Agent Orange was used in that 
country, and was not otherwise shown by the evidence on file 
to have been exposed to Agent Orange.

4.  The veteran's multiple chronic skin disorders did not 
have their onset in active military service or as a result of 
exposure to herbicides.
5.  The veteran's Type 2 diabetes mellitus (with associated 
retinopathy and impotence) did not have its onset in active 
military service or within one year following separation from 
service or as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  Tinnitus was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).

3.  A chronic skin disorder was not incurred in active duty, 
and is not presumed to have been incurred in active duty as a 
result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  Type 2 diabetes mellitus (with associated retinopathy and 
impotence) was not incurred in active duty, was not evident 
within one year following separation from service, and is not 
presumed to have been incurred in active duty as a result of 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in July 2001.  He was 
notified of the provisions of the VCAA in correspondence 
dated in January 2002, March 2004, and April 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
treatment records for the period from 1970, 1975, and 1988 - 
2004 have been obtained and associated with the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  The Board notes 
that in correspondence dated in June 2006 notifying the 
veteran that his appeal was being certified to the Board, the 
RO also gave notice to the veteran of the VCAA as it 
pertained to evidence relating to assignments of disability 
evaluations and effective dates of compensation awards.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.


Pertinent laws and regulations - service connection:

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of symptoms pertaining to the 
claimed disability that are noted in service will permit 
service connection for the claimed disability, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).




Service connection for bilateral hearing loss and tinnitus.
Factual background and Analysis

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

The current audiological tests of the veteran include 
findings obtained by VA in March 2004.  These show a 
diagnosis of tinnitus and a speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear using 
the Maryland CNC Test criteria.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
55
LEFT
20
20
25
60
55

Therefore, the veteran meets the criteria for impaired 
hearing as a disability under 38 C.F.R. § 3.385 and the Board 
may proceed to adjudicate this claim on the merits.

The veteran's service medical records show that on entrance 
examination in January 1969, his ears and tympanic membranes 
were normal.  Audiological tests at the time show that his 
hearing acuity in both ears was normal, with pure tone 
thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
10
LEFT
20
15
15
N/A
20

The service medical records show no complaints of, or 
treatment for hearing loss or tinnitus in service.  On 
separation examination in March 1970, his ears and tympanic 
membranes were normal.  An audiogram at separation shows 
normal hearing acuity in both ears, with pure tone 
thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
N/A
5
LEFT
0
5
5
N/A
20
 
The veteran's service records show that he was a commissioned 
officer in the United States Army and that his military 
occupational specialty (MOS) was as an engineering 
construction unit commander.  His DD 214 separation form 
shows that this MOS was equivalent to a construction engineer 
in the civilian sector.  Post-service oral hearing testimony 
and written statements show that he was employed as a 
certified public accountant and now was employed as a 
hospital administrator.  According to the veteran's 
statements, he had not been issued adequate hearing 
protection while exposed to loud noises from engineering 
equipment and machinery, demolition explosives, artillery 
fire, and small arms fire during active duty.  He denied 
exposure to any acoustic trauma in his post-service career as 
an accountant and hospital administrator and contended that 
his current hearing loss and tinnitus were the result of his 
proximity to the aforementioned noise exposure while 
performing his duties in service.

As previously stated, the findings of the March 2004 VA 
audiological examination determined that the veteran's 
bilateral hearing loss was disabling within the meaning of VA 
regulations.  The examining audiologist reviewed the 
veteran's claims file and medical history and noted his 
service as a combat engineer during active duty.  The VA 
audiologist also noted that the veteran's hearing acuity was 
essentially normal, with the exception of mild hearing loss 
at 8000 Hertz in his left ear, at the time of his separation 
from active duty.  The veteran reported he experienced a 
single episode of tinnitus in service which lasted for one 
day following exposure to small arms fire noise during a 
training exercise.  He reported that his current persistent 
hearing loss and tinnitus symptoms began approximately six 
years earlier.  Based on the veteran's history and the 
findings obtained on examination, the audiologist expressed 
her opinion that it was "not as least as likely as not that 
(the veteran's) hearing loss and tinnitus are related to an 
in-service event, injury or disease."  Her report was co-
signed by her supervising VA audiologist, who held a 
doctorate degree in audiology.

In an April 2004 statement, the veteran's private 
otolaryngologist, David M. Wasser, M.D., reported that the 
veteran had normal findings on physical examination of his 
ears, nose, and throat, and that audiometric testing revealed 
bilateral high frequency hearing loss.  Dr. Wasser noted that 
the veteran reported a history of exposure to acoustic trauma 
in service but no further noise exposure in his post-service 
career as an accountant and hospital administrator.  Dr. 
Wasser presented the following statement:

"It is my opinion that (the veteran's) 
audiometric pattern (obtained on audiometric 
testing) cannot be entirely attributed to military 
noise exposure.  Although (it is) possible, I 
cannot with medical certainty attribute (his) 
hearing loss and tinnitus entirely to military 
service."

In a March 2006 statement, Sheldon P. Hersh, M.D., a private 
board-certified otolaryngologist, reported that the veteran 
related a history of exposure to acoustic trauma from heavy 
engineering equipment and demolition explosives in service 
and that he had no further exposure to noise in his post-
service career or in any recreational activities that he 
pursued post-service.  His ears, auditory canals, and 
tympanic membranes were intact, clear, and normal on physical 
examination.  Audiometric testing revealed bilateral 
sensorineural hearing loss.  Dr. Hersh reviewed the findings 
and presented the following opinion:

"In light of (the veteran's) significant history 
of noise exposure while in the military in 
addition to a lack of any other history that would 
account for this loss, I am of the opinion that 
his history of noise exposure while in the 
military is the contributing factor to the hearing 
loss.  The hearing loss is neurosensory in 
nature."

The Board has considered the aforementioned evidence and 
finds that the weight of the evidence tends to support the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Although there is no documentary 
evidence in his service medical records showing onset of a 
disabling hearing loss condition during active duty, the 
evidence that the veteran was exposed to acoustic trauma 
during service is credible.  His service records show that he 
was an officer in charge of a military engineering unit and 
his testimony of being exposed to loud noise from heavy 
equipment, machinery, and demolition explosives is consistent 
with the conditions associated with construction-related 
work.  Furthermore, his post-service career as an accountant 
and hospital administrator would not have exposed him to any 
further acoustic trauma.  Although the opinion of the VA 
audiologist that examined him in March 2004 was that it was 
not as least as likely as not that his hearing loss and 
tinnitus were related to service, the VA audiologist's 
credentials, and those of her co-signing superior, did not 
include a medical doctor's degree.  A private 
otolaryngologist's opinion dated in April 2004 presented a 
somewhat wavering nexus opinion, stating that the veteran's 
bilateral hearing loss and tinnitus could not, with medical 
certainty, be entirely attributed to military noise exposure.  
However, parsing the language of this opinion, the physician 
is evidently conceding that the veteran's bilateral hearing 
loss and tinnitus are at least due in some degree to his in-
service noise exposure.  When this opinion is viewed 
alongside the March 2006 opinion by a board-certified 
otolaryngologist, who stated that the veteran's history of 
noise exposure while in service was a contributing factor to 
his current hearing loss, the general conclusion is that the 
veteran's exposure to noise during military service played at 
least a causative role in the development of his current 
hearing loss and tinnitus.  Furthermore, these physician's 
opinions outweigh the probative value of the VA audiologists, 
who are not physicians.  Therefore, a basis for allowing 
service connection has been established.  As the balance of 
the supportive and non-supportive evidence is in relative 
equipoise, the Board will resolve all doubt in favor of the 
veteran and allow his claims of entitlement to VA 
compensation for bilateral hearing loss and tinnitus.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
(The Board notes that the veteran's bilateral hearing loss is 
sensorineural in nature.  Having concluded that it is 
service-connected, the tinnitus is also deemed to be service 
connected on the basis of the aforementioned opinions, which 
are further bolstered by currently-accepted otolarygological 
theories of causation that state that tinnitus can result 
from sensorineural hearing loss.  See 2 Cecil, Textbook of 
Medicine, § 464 at 2119-2120 (18th ed. 1988).)    

Service connection for a skin disorder and type 2 diabetes 
mellitus with retinopathy and impotence, claimed as secondary 
to exposure to chemical herbicides.
Factual background and Analysis

The veteran's service medical records show that on entrance 
examination in January 1969, he was noted to have a history 
of surgical treatment in 1963 and 1964 for a pilonidal cyst 
that never completely healed.  The pilonidal cyst continued 
to be an ongoing symptomatic problem during service and he 
was eventually found unfit for military service because of it 
and was medically discharged from active duty in April 1970.  
Otherwise, with the exception of this pilonidal cyst, his 
service medical records show normal findings with respect to 
his skin and lymphatic system throughout his entire period of 
active duty, including on separation examination in March 
1970.

The veteran's urinalysis studies on entrance examination in 
January 1969 and separation examination in March 1970 were 
negative for any abnormalities, including the presence of 
sugar in his urine.  His service medical records contain no 
evidence indicating onset of diabetes during active duty.   

The veteran's post-service VA examination reports dated in 
June 1970 and May 1975 show no skin abnormalities or other 
diagnosis other than the pilonidal cyst.  Urinalysis testing 
conducted at both examinations revealed normal findings and 
no evidence of sugar in his urine or onset of diabetes.  
Service connection for the pilonidal cyst was granted by 
rating decision dated in July 1970, on the basis of 
aggravation of a pre-existing condition by military service.

Private medical records show that the veteran began receiving 
treatment in 1996 for complaints of recurring skin eruptions 
on his face and body.  Medical reports dated in 2002 show 
that his current skin problems include multiple actinic 
keratoses, sebaceous hyperplasias, roseacea-like changes with 
telangiectasia, and cystic lesions, which affected his face, 
rear and front torso, groin, and both upper and lower 
extremities.  Tests on these skin growths indicated that all 
were benign and not representative of a cancerous skin 
disease.  The records note that the veteran reported exposure 
to Agent Orange (dioxin) during military service.  A March 
2005 statement from his private dermatologist, Carl M. 
Leichter, M.D., contained the following opinion:

"(The veteran has) an acneiform eruption on (his) 
face and upper body as well as recurrent furuncles 
on (his) lower body both of which could occur in 
normal people.  Because of (his) exposure to 
dioxin and (his) diabetes the furuncles on the 
lower part of the body may be related to the 
diabetes and some of the severity of the acne on 
(his) face may also theoretically be related to 
the dioxin."

Private medical records show treatment for Type 2 diabetes 
mellitus with related retinopathy and impotence beginning 
around 1990.

In written and oral testimony presented in support of his 
claim, the veteran stated that he was exposed to Agent Orange 
during service in the demilitarized zone (DMZ) between North 
and South Korea.  He reported that his duties as an officer 
in an Army engineering unit required him to occasionally work 
on site in the DMZ and he alleged exposure to Agent Orange 
residue in the soil and surrounding unwashed surfaces that 
came from previous sprayings in the area when chemical 
defoliant was being used to denude vegetation in the DMZ that 
might otherwise provide cover for infiltrating North Korean 
troops.  He contends that his current skin problems and 
diabetes are the result of this exposure.  He also reported 
that his skin problems were present in service.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (2005), including 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and diabetes mellitus, 
type 2.  See 38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The veteran's military records show that he did not serve in 
the Republic of Vietnam but served in the Republic of Korea 
from December 1969 to February 1970 with the 2nd Engineering 
Battalion, attached to the 2nd Infantry Division.  Because 
the veteran never served in Vietnam, he may not be presumed 
to have been exposed to Agent Orange, but he may nevertheless 
show that he was actually exposed to Agent Orange while in 
Korea.  The Department of Defense has indicated that Agent 
Orange was used in the DMZ between North Korea and South 
Korea from April 1968 to July 1969.  See, e.g., VHA Directive 
2000-027 (September 5, 2000).  However, the veteran's service 
records and DA 20 Forms show that he left for Korea in 
December 1969, almost a half-year after Agent Orange was last 
sprayed in the DMZ, and returned stateside in February 1970, 
which demonstrates that he was not physically present in the 
Republic of Korea during the time period that Agent Orange 
was deployed in the DMZ.  Thus, as the veteran is not 
presumed to have been exposed to Agent Orange, was not in the 
Republic of Korea during the time period the Department of 
Defense has indicated that Agent Orange was used in that 
nation, and has not otherwise shown that he was exposed to 
Agent Orange in service, he is not entitled to service 
connection for his skin disorder or Type 2 diabetes mellitus 
(with its complications of retinopathy and impotence) as 
diseases associated with exposure to an herbicide agent under 
38 C.F.R. § 3.309(e) (2005).  

The Board notes that the veteran alleges exposure to Agent 
Orange residue in contaminated soil and unwashed surface 
areas following sprayings of the defoliant in the Korean DMZ.  
However, this contention is not supported by the historical 
evidence pertinent to claims for VA compensation for diseases 
secondary to Agent Orange exposure in the Republic of Korea, 
as there is no provision in the law or regulations to concede 
such exposure on this basis.  Furthermore, he has not 
corroborated his account with documentation or other hard 
evidence demonstrating that such exposure occurred during his 
period of service.  As the March 2005 nexus opinion of the 
private dermatologist, Dr. Leichter, is predicated (however 
tenuously and speculatively) on the assumption that the 
veteran was exposed to Agent Orange, it is of limited 
probative value for linking his current skin problems to 
service as his exposure to Agent Orange has not been 
objectively established.

In sum, the veteran is not entitled to service connection for 
his current skin disorders or Type 2 diabetes mellitus 
because the evidence reflects that they did not arise during 
service, or that diabetes mellitus was diagnosed within one 
year following separation from service.  Other than the 
pilonidal cyst, no other chronic skin diseases were shown in 
service.  In this regard, there is also no objective medical 
evidence linking his current skin disorders to his service-
connected pilonidal cyst, such that service connection on a 
secondary basis could be allowed under 38 C.F.R. § 3.310(a) 
(2005).  The veteran is not entitled to presumptive service 
connection for his skin disorders or Type 2 diabetes mellitus 
as diseases associated with an herbicide agent because his 
military records reflect that he did not serve in Vietnam, 
did not serve in Korea during the time that Agent Orange was 
used in the country, and the evidence does not otherwise 
indicate that he was exposed to Agent Orange.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for a chronic skin disorder 
and Type 2 diabetes mellitus (with retinopathy and impotence) 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a chronic skin disorder is denied.

Service connection for Type 2 diabetes mellitus with 
retinopathy and impotence is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


